Case: 11-15403   Date Filed: 07/31/2012   Page: 1 of 3

                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 11-15403
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 4:10-cr-00053-RLV-WEJ-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

JAIME LUIS ESTRADA-MONZON,

                                                          Defendant-Appellant.


                       ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________
                              (July 31, 2012)

Before CARNES, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Jaime Luis Estrada-Monzon appeals his sentence of 46 months’
              Case: 11-15403     Date Filed: 07/31/2012   Page: 2 of 3

imprisonment, imposed at the high end of the applicable guideline range of 37 to

46 months’ imprisonment after he pled guilty to illegal re-entry of a deported

alien, in violation of 8 U.S.C. § 1326(a) and (b)(1). On appeal, Estrada-Monzon

argues that his sentence is substantively unreasonable in light of the 18 U.S.C.

§ 3553(a) factors. Estrada-Monzon contends that, although he had illegally re-

entered the United States several times in the past, the district court should have

considered at sentencing the mitigating reasons why he had returned to the United

States each time. Specifically, Estrada-Monzon asserts that he only returned to the

United States when his family needed his support.

       “A district court’s sentence need not be the most appropriate one, it need

only be a reasonable one.” United States v. Irey, 612 F.3d 1160, 1191 (11th Cir.

2010) (en banc). “We may set aside a sentence only if we determine, after giving a

full measure of deference to the sentencing judge, that the sentence imposed truly

is unreasonable.” Id. The party challenging the sentence has the burden of

establishing that the sentence was unreasonable based on the record and the

factors set forth in 18 U.S.C. § 3553(a). United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005). Although we “do not automatically presume a sentence

within the guidelines range is reasonable, we ordinarily expect a sentence within

the [g]uidelines range to be reasonable.” United States v. Hunt, 526 F.3d 739, 746

                                          2
                Case: 11-15403   Date Filed: 07/31/2012   Page: 3 of 3

(11th Cir. 2008) (quotation and alteration omitted).

      The district court did not abuse its discretion in sentencing Estrada-Monzon

to 46 months’ imprisonment in light of his extensive criminal history (including a

gruesome assault, six DUIs, and five counts of obstruction of an officer), four

illegal reentries and two convictions thereof, and the other 18 U.S.C. § 3553(a)

factors. Estrada-Monzon’s guideline sentence had an expectation of

reasonableness, and he has failed to show that his total sentence is substantively

unreasonable.

      AFFIRMED.




                                          3